Citation Nr: 1145808	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss, to include otitis media catarrhal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from March 1967 to February 1969. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's representative's brief, dated in November 2011, shows that the Veteran's representative argues that the most recent VA examination report, which is dated in February 2008, is "too remote and is also too stale for evaluative purposes; hence it does not provide an adequate basis for a comprehensive and accurate rating."  The representative did not specifically state that the Veteran's symptoms had worsened since the February 2008 VA examination.  However, the representative cited to Snuffer and VAOPGCPREC 11-95, and a June 2009 report from A.C.C., M.D., shows that this physician states that, "[The Veteran] has trouble with his hearing in the left ear and now also in the right.  He has a perforated tympanic membrane."  (emphasis added).  Dr. A.C.C. further states that the Veteran's hearing loss has been "worsening over the years," and that he has progressive hearing loss and progressive problems with perforation of the eardrum.  When read in context, this evidence could be read to indicate an assertion of increased symptomatology since his most recent VA examination. 

Although the Board is not required to obtain a new examination simply due to the passage of time, in consideration of the foregoing, the Board finds that a new examination should be undertaken to evaluate the Veteran's hearing loss.  Therefore, under the circumstances, on remand, the Veteran should be afforded another examination of his bilateral hearing loss. 

In duty-to-assist letters, dated between June and August of 2008, the RO attempted to obtain records from two private health care providers, J.L.W., M.D. (two letters), and J.N.B., M.D.  While there is a statement from each of these physicians on record, there is no indication that either of these physicians ever submitted the Veteran's actual treatment reports.  In particular, Dr. J.L.W. provided the Veteran's speech discrimination scores, but no audiometric test results from his office are of record.  Under the circumstances, another attempt should be made to obtain the Veteran's treatment reports from these two physicians.  In addition, there are no treatment reports of record for the Veteran from Dr. A.C.C.  On remand, an attempt should be made to obtain the Veteran's treatment reports from all three of these physicians.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for hearing loss since 2007, to include all treatment from Dr. A.C.C., Dr. J.L.W., and Dr. J.N.B.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
If the RO is unable to make contact with any of these physicians, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

2.  After the development outlined in the first paragraph of this remand has been completed, schedule the Veteran for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with examination, and the examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


